ORDER
The Disciplinary Review Board on June 11, 1997, having filed with the Court its decision that WILLIAM B. SPARKS of WOODBURY, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); and RPC 1.4(a) (failure to communicate), and the Disciplinary Review Board having further recommended that respondent should practice law under the supervision of a practicing attorney for a period of one year, and good cause appearing;
It is ORDERED that WILLIAM B. SPARKS is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.